DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what the prepositional phrase “using the actual radar signals” is modifying. Since it is unclear what the phrase is modifying, the metes and bounds of the claim is not discernable.
With respect to claim 1, it is unclear what the phase “and/or to processed representations of the scene” is modifying. It is in the and/or step of converting by a trainable module but it appears to be a step separate and independent of the alternatives in the converting step.
With respect to claim 1, it is unclear what the phrase “to receive processed radar signals or processed representations” is suppose to be modifying. It is unclear how the optimizing parameters leads to receive processed radar signals or processed representation.
With respect to claim 1, it is unclear what the phrase “which are better assessed by the cost function are modifying. Are the parameters better assed by the cost function of are the processed radar signals or processed representations better assessed by the cost function.
With respect to claim 2, the term “a GAN term which assumes better values” is unclear. It is unclear what a better values are because better is a relative term and it’s unclear what the values are being compared to.
With respect to claim 3, the term “a similarity term which assumes the better values” is unclear. It is unclear what a better values are because better is a relative term and it’s unclear what the values are being compared to.
With respect to claim 8, the term “a inverse GAN term which assumes better values” is unclear. It is unclear what a better values are because better is a relative term and it’s unclear what the values are being compared to.
Claim  8 recites the limitation "the further discriminator" in line 12 and 20.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 15, it is unclear what the prepositional phrase “using the actual radar signals” is modifying. Since it is unclear what the phrase is modifying, the metes and bounds of the claim is not discernable.
With respect to claim 15, it is unclear what the phase “and/or to processed representations of the scene” is modifying. It is in the and/or step of converting by a trainable module but it appears to be a step separate and independent of the alternatives in the converting step.
With respect to claim 15, it is unclear what the phrase “to receive processed radar signals or processed representations” is suppose to be modifying. It is unclear how the optimizing parameters leads to receive processed radar signals or processed representation.
With respect to claim 15, it is unclear what the phrase “which are better assessed by the cost function are modifying. Are the parameters better assed by the cost function of are the processed radar signals or processed representations better assessed by the cost function.
With respect to claim 16, it is unclear what the prepositional phrase “using the actual radar signals” is modifying. Since it is unclear what the phrase is modifying, the metes and bounds of the claim is not discernable.
With respect to claim 16, it is unclear what the phase “and/or to processed representations of the scene” is modifying. It is in the and/or step of converting by a trainable module but it appears to be a step separate and independent of the alternatives in the converting step.
With respect to claim 16, it is unclear what the phrase “to receive processed radar signals or processed representations” is suppose to be modifying. It is unclear how the optimizing parameters leads to receive processed radar signals or processed representation.
With respect to claim 16, it is unclear what the phrase “which are better assessed by the cost function are modifying. Are the parameters better assed by the cost function of are the processed radar signals or processed representations better assessed by the cost function.
With respect to claim 16, there is a random “s” between from and result in the third to last line in the claim. It is unclear if this is suppose to be an “a”.
With respect to claim 17, it is unclear what the prepositional phrase “using the actual radar signals” is modifying. Since it is unclear what the phrase is modifying, the metes and bounds of the claim is not discernable.
With respect to claim 17, it is unclear what the phase “and/or to processed representations of the scene” is modifying. It is in the and/or step of converting by a trainable module but it appears to be a step separate and independent of the alternatives in the converting step.
With respect to claim 17, it is unclear what the phrase “to receive processed radar signals or processed representations” is suppose to be modifying. It is unclear how the optimizing parameters leads to receive processed radar signals or processed representation.
With respect to claim 17, it is unclear what the phrase “which are better assessed by the cost function are modifying. Are the parameters better assed by the cost function of are the processed radar signals or processed representations better assessed by the cost function.
With respect to claim 18, it is unclear what the prepositional phrase “using the actual radar signals” is modifying. Since it is unclear what the phrase is modifying, the metes and bounds of the claim is not discernable.
With respect to claim 18, it is unclear what the phase “and/or to processed representations of the scene” is modifying. It is in the and/or step of converting by a trainable module but it appears to be a step separate and independent of the alternatives in the converting step.
With respect to claim 18, it is unclear what the phrase “to receive processed radar signals or processed representations” is suppose to be modifying. It is unclear how the optimizing parameters leads to receive processed radar signals or processed representation.
With respect to claim 18, it is unclear what the phrase “which are better assessed by the cost function are modifying. Are the parameters better assed by the cost function of are the processed radar signals or processed representations better assessed by the cost function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ertan eta al (WO 2017188905).
With respect to claim 1, 17, and 18, Ertan teaches a method for training a trainable module for evaluating radar signals (“For a motion, the Hidden Markov Model is trained iteratively by Expectation- Maximization (EM) Method with a training set comprising the feature vector series”), 
comprising the following steps: feeding actual radar signals of a scene and/or actual representations derived from the actual radar signals of the scene observed using the actual radar signals, to the trainable module (“the feature vector series extracted by using the pulsed radar data obtained from many different persons during their performance of a number of motions desired to be modelled”), 
and converting, by the trainable module, the actual radar signals and/or the actual representation to processed radar signals of the scene and/or to processed representations of the scene(“the feature vector series extracted by using the pulsed radar data obtained from many different persons during their performance of a number of motions desired to be modelled”),
 using a cost function to assess to what extent the processed radar signals are suited for reconstructing a movement of objects or to what extent the processed representations contain artifacts of moving objects in the scene; and optimizing parameters (“the probabilities that the generated time series belongs to Hidden Markov Model-based motion models in a database are calculated, and the model with the highest probability among said models is determined as the motion of the target”), 
which characterize performance characteristics of the trainable module, to receive processed radar signals or processed representations, which are better assessed by the cost function (“After the model parameters are updated at each iteration, the probability of belonging to that model based on the updated parameters and the probability of belonging to that model based on the parameters before updating are calculated for each feature vector series in the training set”).
With respect to claim 2, Ertan teaches the cost function includes a GAN term which assumes better values(“the probabilities that the generated time series belongs to Hidden Markov Model-based motion models in a database are calculated, and the model with the highest probability among said models is determined as the motion of the target”), the more indistinguishable the processed radar signals or the processed representations are from a predetermined set of reference radar signals or from a predetermined set of reference representations in accordance with a discriminator module (“the probabilities that the generated time series belongs to Hidden Markov Model-based motion models in a database are calculated, and the model with the highest probability among said models is determined as the motion of the target”), and the discriminator module is trained to differentiate the processed radar signals or the processed representations from the reference radar signals or from the reference representations (“the probabilities that the generated time series belongs to Hidden Markov Model-based motion models in a database are calculated, and the model with the highest probability among said models is determined as the motion of the target”).
With respect to claim 3, Ertan teaches the cost function additionally include a similarity term which assumes the better values the more similar the processed radar signals or the processed representations are in accordance with a predefined metric for the reference radar signals or the reference representations (“the probabilities that the generated time series belongs to Hidden Markov Model-based motion models in a database are calculated, and the model with the highest probability among said models is determined as the motion of the target”).
With respect to claim 4, Ertan teaches the cost function additionally includes an application term which measures desirable properties of the processed radar signals or of the processed representations, for an intended application (“motion-specific transformation matrices are to be used, not only the feature length can be further reduced but also noise robustness can be much more increased”)
With respect to claim 5, Ertan teaches the reference radar Signals or the reference representations are determined from measured radar signals (“storing signals received, at each pulse, from the target within said range cell; finding feature vectors, at a certain frequency, from a continuous signal obtained by processing the received signals; generating a feature vector time series by arranging the found feature vectors in succession”), and the actual radar signals or the actual representations are determined from an information- reduced version of the measured radar signals (“since motion-specific transformation matrices are to be used, not only the feature length can be further reduced but also noise robustness can be much more increased”).
With respect to claim 7, Ertan teaches the information- reduced version of the measured radar signals is produced by masking at least one channel (“The use of the analysis vectors which give only the coefficients of high energy content reduces the feature vector size, whereby not only facilitates the classifying training but also reduces the processing burden of the system”).
With respect to claim 9, Ertan teaches hyperparameters which define a relative weighting of terms in the cost function among themselves, are optimized in accordance with a predefined optimization criterion (“the probabilities that the generated time series belongs to Hidden Markov Model-based motion models in a database are calculated, and the model with the highest probability among said models is determined as the motion of the target”).
With respect to claim 14, Ertan teaches obtaining a set of parameters which characterizes performance characteristics of the trainable module(“the probabilities that the generated time series belongs to Hidden Markov Model-based motion models in a database are calculated, and the model with the highest probability among said models is determined as the motion of the target”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ertan as applied to claim 1 above, and further in view of Hashimoto (US 20180339710).
With respect to claim 6, Hashimoto teaches the measured radar signals are measured using a radar sensor that is mounted on a vehicle (para 27, “The sensor 10 is configured to include a vehicle-mounted camera, a radar, Laser Imaging Detection and Ranging (LIDAR), or the like”) and has a plurality of channels in a configuration which is not oriented exclusively orthogonally to the vehicle movement (fig 1 and fig 4). It would have been obvious to modify Ertan to include the measured radar signals are measured using a radar sensor that is mounted on a vehicle because it is merely applying a known vehicular radar tracking/control device of Hashimoto to the radar object recognition device of Ertan to yield a predictable vehicular radar device.
With respect to claim 11, Hashimoto teaches the trainable module additionally is trained to determine processed representations containing spatially resolved information about a velocity of objects included in the processed representations (para 41, “Each future grid map includes various information included in the grid maps until the present time and also includes the direction of the object, the speed of the object”). It would have been obvious to modify Ertan to include the trainable module additionally is trained to determine processed representations containing spatially resolved information about a velocity of objects included in the processed representations because it is merely applying a known vehicular radar tracking/control device of Hashimoto to the radar object recognition device of Ertan to yield a predictable vehicular radar device.
With respect to claim 12, Hashimoto teaches the trainable module includes an artificial neural network (ANN) which is built in layers, a number of neurons and/or of other processing units per layer decreasing monotonically in a first layer sequence and increasing monotonically in a second layer sequence (para 48, “The input data that is input into the neural network layer 300 is processed by deep learning in the LSTM 310 and the DNN 320, and the prediction information that indicates the future position of the object is output from the DNN 320. While the operation of the LSTM 310 and the DNN“). It would have been obvious to modify Ertan to includet he trainable module includes an artificial neural network (ANN) which is built in layers, a number of neurons and/or of other processing units per layer decreasing monotonically in a first layer sequence and increasing monotonically in a second layer sequence because it is merely using a known ANN design to improve the neural network of Ertan to yield a predictable radar device.
With respect to claim 13, Hashimoto teaches the ANN has at least one direct connection between a first layer from the first layer sequence and a second layer from the second layer sequence (para 48, “The input data that is input into the neural network layer 300 is processed by deep learning in the LSTM 310 and the DNN 320, and the prediction information that indicates the future position of the object is output from the DNN 320. While the operation of the LSTM 310 and the DNN“). It would have been obvious to modify Ertan to include the ANN has at least one direct connection between a first layer from the first layer sequence and a second layer from the second layer sequence because it is merely using a known ANN design to improve the neural network of Ertan to yield a predictable radar device.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ertan as applied to claim 1 above, and further in view of Park et al (US 20170254898).
With respect to claim 10, Park teaches at least one of the actual radar signals includes both a measured radar signal as well as a sample drawn from a random variable (para 87, “The values constituting the random variable, P, are ones obtained with the power strengths of the reflection wave signals measured for the radar image pixels”). It would have been obvious to modify Ertan to include a measuring radar signals from a driving environment of a vehicle using at least one radar sensor mounted on a vehicle, evaluating the radar signals using the trained module, generating at least one control signal from a result of the evaluating; and controlling the vehicle using the control signal because it is merely combining the radar signals elemetns of Ertan and Park to yield a predictable radar signal.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ertan in view of Hashimoto (US 20180339710). It would have been obvious to modify Ertan to include the
With respect to claim 16, Ertan teaches a method for training a trainable module for evaluating radar signals (“For a motion, the Hidden Markov Model is trained iteratively by Expectation- Maximization (EM) Method with a training set comprising the feature vector series”), 
comprising the following steps: feeding actual radar signals of a scene and/or actual representations derived from the actual radar signals of the scene observed using the actual radar signals, to the trainable module (“the feature vector series extracted by using the pulsed radar data obtained from many different persons during their performance of a number of motions desired to be modelled”), 
and converting, by the trainable module, the actual radar signals and/or the actual representation to processed radar signals of the scene and/or to processed representations of the scene(“the feature vector series extracted by using the pulsed radar data obtained from many different persons during their performance of a number of motions desired to be modelled”),
 using a cost function to assess to what extent the processed radar signals are suited for reconstructing a movement of objects or to what extent the processed representations contain artifacts of moving objects in the scene; and optimizing parameters (“the probabilities that the generated time series belongs to Hidden Markov Model-based motion models in a database are calculated, and the model with the highest probability among said models is determined as the motion of the target”), 
which characterize performance characteristics of the trainable module, to receive processed radar signals or processed representations, which are better assessed by the cost function (“After the model parameters are updated at each iteration, the probability of belonging to that model based on the updated parameters and the probability of belonging to that model based on the parameters before updating are calculated for each feature vector series in the training set”).
With respect to claim 16, Ertan does not teach a measuring radar signals from a driving environment of a vehicle using at least one radar sensor mounted on a vehicle, evaluating the radar signals using the trained module, generating at least one control signal from a result of the evaluating; and controlling the vehicle using the control signal. Hashimoto teaches a measuring radar signals from a driving environment of a vehicle using at least one radar sensor mounted on a vehicle (para 27, “The sensor 10 is configured to include a vehicle-mounted camera, a radar, Laser Imaging Detection and Ranging (LIDAR), or the like”) and has a plurality of channels in a configuration which is not oriented exclusively orthogonally to the vehicle movement (fig 1 and fig 4); evaluating the radar signals using the trained module (para 59, “ the learning parameter may be optimized by finding a learning parameter that minimizes the value of an error function in a machine learning model.” And para 60 “Simulation may be performed under a preset condition in order to acquire training data used in optimization.”); generating at least one control signal from a result of the evaluating; and controlling the vehicle using the control signal (para 71, “In the vehicle system according to the aspect of the present disclosure, the electronic control unit may be configured to set a traveling path of the vehicle based on the future position of the object predicted by executing the third program”). It would have been obvious to modify Ertan to include a measuring radar signals from a driving environment of a vehicle using at least one radar sensor mounted on a vehicle, evaluating the radar signals using the trained module, generating at least one control signal from a result of the evaluating; and controlling the vehicle using the control signal because it is merely applying a known vehicular radar tracking/control device of Hashimoto to the radar object recognition device of Ertan to yield a predictable vehicular radar device.
Allowable Subject Matter
Claims 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  ERtan does not teach nor make obvious (claim 15) determining spatially resolved information about a velocity of objects included in the representations from a difference between the processed representation and the second representation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648